DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 23 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru et al. (Pre-Grant Publication No. US 2020/0099592 A1), hereinafter Mahindru, in view of Di Pietro et al. (Pre-Grant Publication No. US 2021/0279632 A1), hereinafter Pietro.

2.	With respect to claims 1 and 14, Mahindru taught a method for managing network devices of a communications network (0053, the computing resources) comprising: receiving, by a management system, first log information from a first agent associated with a first said network device of said communications network (0063, where the historical data contains the log data); receiving, by said management system, an indication that a fault has occurred for at least one of said network devices (0081); based, by said management system, upon receiving said fault, a machine learning process identifying a first source of said fault based upon said first log information (0006); based upon identifying said first source of said first fault said management system selectively either automatically performing an on-line mitigation process to attempt to remedy a cause of said first fault, and providing instructions of an off-line mitigation process to attempt to remedy a cause of said first fault (0093, where this, at least, teaches the online mitigation limitation).
	However, Mahindru does not explicitly state that the log information was transmitted by a first agent that is associated with the network device.  On the other hand, Pietro did teach that the log information was transmitted by a first agent that is associated with the network device (0072-0073, where the security related telemetry data is log data).  Both of the systems of Mahindru and Pietro are directed towards utilizing machine learning to manage network data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Mahindru, to utilize an agent that communicates via SNMP, as taught by Pietro, as agents and SNMP were standard and in common use at the time of the invention.    
3.	As for claims 2 and 15, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught wherein said first agent and said management system are interconnected with one another using a simple network management protocol (0072-0073).
4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Mahindru taught wherein said first network device is a hardware device (0053, where the computing resources can be either hardware, software, or both in accordance with 0003).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Mahindru taught wherein said first network device is software (0053, where the computing resources can be either hardware, software, or both in accordance with 0003).

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Mahindru taught wherein said first log information includes variables on said first network device (0021, where the monitored metrics implicitly teach the variables).

7.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught wherein said machine learning process is trained based upon log information from network devices together with fault information (0006, where the faults can be seen and the learned patterns are based on the historical data, which is from the log records of 0063).

8.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught wherein said machine learning process is trained based upon courses of action that resulted in repairs of faults (0006, the learned failure patterns).

9.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught wherein said machine learning process is modified based upon said first log information and said first fault (0006, where the faults can be seen and the learned patterns are based on the historical data, which is from the log records of 0063).

10.	As for claims 9 and 19, they are rejected on the same basis as claims 8 and 18 (respectively).  In addition, Mahindru taught wherein said machine learning process is modified based upon a mitigation of said first fault (0006).

11.	As for claims 10 and 20, they are rejected on the same basis as claims 8 and 18 (respectively).  In addition, Mahindru taught wherein said mitigation of said first fault includes one or more actions that mitigated said first fault (0006, where the faults can be seen and the learned patterns are based on the historical data, which is from the log records of 0063).

12.	As for claims 11 and 21, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught wherein a selection between said on-line mitigation process and said off-line mitigation process is selected based upon an input from an operator (0087 shows the offline steps & 0093 shows the online steps.  While it appears that the selection is made automatically, MPEP 2144.04(III) states that providing an automatic or manual means to replace the opposite is not sufficient to overcome the prior art).

13.	As for claims 12 and 22, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught verification that said first fault has been remedies by said on-line mitigation process (0065, where the verification after the remediation is given.  For example: 0066, where the further checking of the pass/fail status of the device is verification under broadest reasonable interpretation).

14.	As for claims 13 and 23, they are rejected on the same basis as claims 1 and 14 (respectively).  In addition, Mahindru taught verification that said first fault has been remedies by said off-line mitigation process (0087-0092, where the system determines if the resources pass or fail offline).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Mohan et al. (Pre-Grant Publication No. US 2022/0150104 A1).
	(b)  Tiwari et al. (Pre-Grant Publication No. US 2022/0114041 A1).
	(c)  Bharrat (Pre-Grant Publication No. US 2020/0213343 A1).
	(d)  Cella (Pre-Grant Publication No. US 2020/0225655 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452